Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-7 and 17-20 are drawn to a method for computing an output spike train with a feedforward kernel, classified in G06N3/08 
Group 2, claims 9-16 drawn to a method for formulating a flexible spiking neuron model structure with STDP and an estimation technique with a GMLM, classified in G06N3/049
Group 1 and group 2 are two distinct inventions. They are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable. In the instant case, subcombination 1 has utility such as using kernel functions to derive an output spike train based on input-output spike data and subcombination 2 has separate utility such as identifying parameters that increase a likelihood of observing spike activity and weight changes as a function of spike intervals with the STDP plasticity model structure. 
Applicant is advised that the reply to this requirement to be complete must include (1) an election of an invention to be examined even though the requirement may be traversed (37 

/LI WU CHANG/Primary Examiner, Art Unit 2124